BLATCHFOBD, District Judge.
Assuming it to be true, as alleged in the libel, that, at the time of the injury to the brig, the tug was under the sole control of the master and crew of the tug, and that the master and crew of the brig took no part in the work of moving her, except as they were directed by the master of the tug, I am not satisfied that the libellants have made out the charge of the libel, that, in moving the brig, those navigating the tug conducted the business so carelessly, negligently, and improperly, that the brig received the injury which happened to her. The weight of the evidence is, that it was the parting of the hawser between the brig and the tug which caused the rigging of the brig to foul with the yard of the bark. For the condition and strength of that hawser, the tug was not, *285as between herself and the brig, responsible, in the event of injury to the brig from the weakness of such hawser, whatever might have been the responsibility of the tug for the strength of such hawser, as between herself and vessels other than the brig, in the event of injury to them from the weakness of such hawser. The brig must bear herself all loss occurring to herself from the parting of such hawser, as it is not shown to have parted through any negligence on the part of the tug.
The libel must be dismissed, with costs.